Opinion issued February 23, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00865-CV
———————————
BRIAN
KENEFICK AND KCO ENTERPRISES, INC., Appellant
V.
MAUREEN IRWIN, Appellee

 

 
On Appeal from the 308th District Court 
Harris County, Texas

Trial Court Cause No. 1999-18729A
 

MEMORANDUM OPINION
Appellants have filed a motion to dismiss the appeal,
informing the Court that the parties have resolved this matter.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Massengale, and Huddle.